1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10   STEVE HUNT,                                    )   Case No. 1:18-CV-00941-AWI-EPG
                                                    )
11                            Plaintiff,            )   STIPULATION AND ORDER THEREON
                                                    )   FOR PHYSICAL EXAMINATION OF
12                     vs.                          )   PLAINTIFF STEVE HUNT
                                                    )
13   C.R. ENGLAND, INC.; PAUL                       )   (ECF No. 24)
     SUTCLIFFE; CONNIE MYRES; and                   )
14   DOES 1 TO 50 inclusive,                        )
                                                    )
15                            Defendants.           )
                                                    )
16                                                  )

17          The parties hereto stipulate through their respective counsel and Plaintiff STEVE HUNT

18   (“Plaintiff”) will submit to a PHYSICAL examination to be conducted by Donald C. Pompan,

19   M.D. on August 21, 2019 at 1:00 p.m. at 3106 Willow Avenue, Suite 104, Clovis, CA 93612.

20          It is hereby stipulated as follows:

21          In partial exchange for Plaintiff’s agreement to travel to Clovis, California, for the

22   defense PHYSICAL examination, at Plaintiff’s expense, all parties hereto agree to all of the

23   following:

24          1.         The purpose of the examination is to perform a PHYSICAL examination of

25   Plaintiff, including, but not limited to, Plaintiff’s face, neck, back and upper and lower

26   extremities.

27          2.         Dr. Pompan may be assisted by nurses, technicians and/or other qualified health

28   care providers.


             STIPULATION AND ORDER THEREON FOR PHYSICAL EXAMINATION OF PLAINTIFF
1           3.      The examination with Dr. Pompan is set to commence at 1:00 p.m. The

2    examination shall be limited to 4 hours, unless there is a need to cancel or a delay due to

3    circumstances beyond the examiner’s control.

4           4.      All costs associated with the PHYSICAL examination shall be paid for by

5    Defendants. If Plaintiff fails to appear for the examination or cancels the exam with less than

6    five (5) business days’ notice, Plaintiff will be responsible for payment of $700 to Dr. Pompan,

7    unless such failure to appear is due to circumstances beyond Plaintiff’s control.

8           5.      Counsel agree to be reasonable with each other and to provide notice to each other

9    if they become aware of any issues that may cause the examination to be delayed or not proceed

10   as scheduled and to work cooperatively to reschedule the examination.

11          6.      Plaintiff’s attorney or a person affiliated with Plaintiff’s attorney is allowed to be

12   present at the examination and will audio record the examination. A copy of the audio recording

13   will be provided to defense counsel within 15 days after receipt by Plaintiff’s counsel of

14   Dr. Pompan’s report as specified below.

15          7.      The examination will not be videotaped.

16          8.      Dr. Pompan and/or his assistants’ inquiries of Plaintiff may include a general

17   inquiry regarding the nature of the accident and its impact on Plaintiff’s physical condition,

18   subject to limitations set forth in Paragraph 9 below. It may also include, but is not limited to,

19   Plaintiff’s medical history, alleged injuries, health care providers and treatment which Plaintiff

20   contends arose from the subject accident, impact of the alleged injuries on Plaintiff, Plaintiff’s

21   employment history and any alleged injuries that he may have suffered on the job that include

22   areas of his body that he contends suffered injuries in the subject accident.

23          9.      Dr. Pompan and/or his assistants’ inquiries will not include the time of the

24   accident, speed and/or distance of the vehicles, Plaintiff’s observation of the tractor prior to the

25   accident or weather, lighting or road conditions at the time of the accident. There shall be no

26   inquiries into the content or timing of any cell phone calls that Mr. Hunt participated in or may

27   have participated in at any time on the day of the subject accident. Nor shall there be any inquiry

28   as to the identity or content of any communications Mr. Hunt may have had with members of his
                                                       2
        STIPULATION AND ORDER THEREON FOR                    PHYSICAL EXAMINATION OF PLAINTIFF
1    family or friends before, on or after the subject accident. Further, there shall be no inquiries into

2    the identity, services or opinions, if any, by any engineering, medical or other expert consultants,

3    if any, who may have been retained by Plaintiff’s counsel in preparation of this case.

4             10.   No photographs or video of any part of Plaintiff’s body shall be taken as part of

5    the examination and no drawings, marks or tabs of any kind will be placed on Plaintiff’s body at

6    any time during the examination.

7             11.   Plaintiff shall not be requested to remove clothing in the company of anyone of

8    the opposite sex.

9             12.   Within 30 days of said PHYSICAL examination by Dr. Pompan, Dr. Pompan

10   shall prepare a written report. Defense counsel shall provide Plaintiff’s counsel with a copy of

11   said report prepared by Dr. Pompan within 30 days of said PHYSICAL examination. If defense

12   counsel becomes aware of any issues that may cause a delay in the report being prepared or

13   provided to Plaintiff’s counsel, defense counsel shall promptly notify Plaintiff’s counsel.

14            13.   Neither this stipulation, negotiations for this stipulation, nor any limitations or the

15   fact of any limitations imposed upon Dr. Pompan’s PHYSICAL examination of Mr. Hunt shall

16   be mentioned or commented upon by anyone at the trial of this matter, including, without

17   limitation, any witnesses or counsel.

18            14.   This Stipulation may be executed in counterparts and facsimile and scanned

19   signatures will be deemed originals. Alternatively, signatures may be submitted pursuant to

20   Local Rule 131(e).

21   Dated:    August 14, 2019                      ROBERT G. GILMORE
                                                    A Professional Law Corporation
22

23                                                  By: /s/ Robert G. Gilmore
                                                        (as approved on August 14, 2019)
24                                                      ROBERT G. GILMORE
                                                        Attorney for Plaintiff, STEVE HUNT
25   ///
26
     Dated:    August 14, 2019                      STUART R. CHANDLER
27                                                  A Professional Law Corporation
28
                                                       3
           STIPULATION AND ORDER THEREON FOR                 PHYSICAL EXAMINATION OF PLAINTIFF
                                                By: /s/ Stuart R. Chandler
1                                                   (as approved on August 14, 2019)
2                                                   STUART R. CHANDLER
                                                    Attorney for Plaintiff, STEVE HUNT
3

4
     Dated:    August 14, 2019                  DEMLER, ARMSTRONG & ROWLAND, LLP
5
                                                By: /s/ Shannon E. Mallory
6                                                   (as approved on August 14, 2019)
                                                    DEREK H. LIM
7                                                   SHANNON E. MALLORY
8                                                   Attorneys for Defendants,
                                                    C.R. ENGLAND, INC. and PAUL
9                                                   SUTCLIFFE

10
                                               ORDER
11

12            IT IS HEREBY ORDERED that Mr. Hunt submit to a PHYSICAL examination to be
13   performed by Dr. Pompan on the date, time and location and upon the terms specified by the
14   parties’ Stipulation herein.
15

16

17   IT IS SO ORDERED.

18
        Dated:     August 14, 2019                          /s/
19                                                     UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28
                                                   4
        STIPULATION AND ORDER THEREON FOR                PHYSICAL EXAMINATION OF PLAINTIFF
